Exhibit 10.11
TIMES SQUARE TOWER FORM
SUBLEASE AGREEMENT
BETWEEN
O’MELVENY & MYERS LLP
AND
RESOURCES CONNECTION INC.
dba RESOURCES GLOBAL PROFESSIONALS

 



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT
          THIS SUBLEASE AGREEMENT (this “Sublease”) is dated as of January 21,
2010 for reference purposes only, by and between O’MELVENY & MYERS LLP, a
California limited liability partnership (“Sublandlord”) and RESOURCES
CONNECTION INC., a Delaware corporation, dba RESOURCES GLOBAL PROFESSIONALS
(“Subtenant”) for premises at 7 Times Square Tower, New York, New York 10036
(the “Building”).
RECITALS
          A. No. 1 Times Square Development LLC (“Landlord”) and Sublandlord, as
tenant entered into a certain Lease dated January 28, 2003, regarding the
leasing of space in the Building. The Lease, as amended by six subsequent
amendments (described in Exhibit A), is referred to herein as the Master Lease,
a copy of which is attached hereto as Exhibit A.
          B. Sublandlord desires to sublease to Subtenant and Subtenant desires
to sublease from Sublandlord the entire premises located on the 26th floor of
the Building on the terms and conditions hereinafter provided.
          C. Sublandlord and Subtenant are submitting this Sublease to Landlord
for its consent pursuant to that certain Consent to Sublease Agreement (the
“Consent”) substantially in the form attached as Exhibit C. Upon the execution
of the Consent by all parties, the terms of the Consent shall be incorporated in
this Sublease by this reference.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Sublandlord and Subtenant
agree as follows:
1. SUBLEASED PREMISES
     Sublandlord hereby leases to Subtenant, and Subtenant hereby leases from
Sublandlord, approximately 27,488 rentable square feet of space, being the
entirety of the 26th floor of the Building (the “Subleased Premises”) as more
particularly described on Exhibit B attached hereto. The square footage set
forth in the immediately preceding sentence shall be conclusive for purposes of
this Sublease and shall not be subject to adjustment and/or remeasurement.
2. MASTER LEASE
     2.1 Incorporation of Master Lease
     This Sublease is subject to and subordinate to the Master Lease, except as
otherwise set forth in Section 15 below. All of the covenants, agreements,
terms, conditions and provisions of the Master Lease relating to or applicable
to the tenant under the Master Lease, but only insofar as such terms, conditions
and provisions relate to the Subleased Premises and any related uses or
occupancy of the Building, are incorporated herein and made a part hereof with
the same force and effect as if set forth at length herein, it being understood
and agreed that said provisions shall fix the rights and obligations of
Subtenant with the same effect as if Subtenant were the tenant named in the
Master Lease, except that (i) any reference to the “Landlord” in the Master
Lease

1



--------------------------------------------------------------------------------



 



shall mean Landlord and Sublandlord, (ii) any reference in the Master Lease to
“Tenant” shall mean Subtenant, and (iii) provisions of the Master Lease not
applicable to the 26th Floor and the Subleased Premises, or the use thereof or
related uses of the Building, or specifically overridden by this Sublease, shall
not be incorporated into or applicable to this Sublease. As an example,
Subtenant’s liability for the payment of Base Rent and Additional Rent shall be
limited to amounts set forth in this Sublease. Similarly, the Annual HVAC
Special Charge referred to in Section 1.1(b) of the Master Lease shall not apply
to Subtenant. Subtenant agrees that Sublandlord shall have all of the rights and
remedies of Landlord under the Master Lease relating to the Subleased Premises
with respect to Subtenant as if such rights and remedies were fully set forth
herein. As between Sublandlord and Subtenant, (x) the last sentence of
Section 36.1(a) and the limitations on liability in the last sentence of
Section 36.1(c) of the Master Lease shall be disregarded, it being the intent of
the parties that recourse against Sublandlord not be limited by such two
sentences, and (y) in the event of a conflict between the terms of the Master
Lease and the terms of this Sublease, the terms of this Sublease will control.
The rights of Subtenant to use and occupy the Subleased Premises shall be as set
forth in this Sublease and shall in no event include or be deemed to include any
right on the part of Sublandlord to renew, extend, expand, exercise a right of
first refusal or first offer, exercise full or partial termination rights, or
hold over, unless such right is specifically conferred on Subtenant hereunder.
In all provisions of the Master Lease requiring the approval or consent of
Landlord, Subtenant shall be required to obtain the approval or consent of
Sublandlord hereunder except as otherwise provided herein (which shall be given
or withheld in accordance with the terms and provisions of this Sublease), and
of Landlord. Sublandlord represents that the Master Lease is the only agreement
existing among Landlord and Sublandlord with respect to the Subleased Premises
and that Subtenant shall have no obligations except as provided in this Sublease
and in the Master Lease.
     2.2 Sublandlord’s Limited Obligations
          Subject to the limitations set forth in this Section 2.2,
(i) Sublandlord shall observe and perform for the benefit of Subtenant, the
terms of the Master Lease which are necessary and required to give Subtenant the
benefits and rights provided by this Sublease; provided that any actions,
omissions or defaults by Subtenant which impair or prevent Sublandlord’s
performance of this commitment, shall reduce Sublandlord’s obligations
accordingly hereunder, (ii) so long as Subtenant is not in default hereunder
beyond applicable notice, cure and/or grace periods, Sublandlord shall not take
any action that would trigger any recapture or underletting right of Landlord
with respect to the Subleased Premises; and (iii) to the extent not inconsistent
with the agreements or understandings expressed in this Sublease or applicable
only to the original parties to the Master Lease, the terms, provisions,
covenants and conditions of the Master Lease are hereby incorporated herein by
reference and the term “Landlord” as used in the Master Lease shall refer to
Sublandlord hereunder, it successors and assigns. Notwithstanding any other
provision of this Sublease to the contrary, including, but not limited to
Section 2.1 above, Sublandlord shall have no liability by reason of: (i) any
default of Landlord under the Master Lease, or (ii) any failure of Landlord to
comply with its obligations under the Master Lease except as expressly provided
herein. If Sublandlord shall fail to fulfill any obligation of Sublandlord
hereunder and if such failure is caused by the failure of Landlord to comply
with its obligations under the Master Lease or arising by operation of law,
Sublandlord shall have no obligation or liability by reason of such failure,
this Sublease will remain in full force and effect and Subtenant will continue
to pay Rent without any abatement,

2



--------------------------------------------------------------------------------



 



deduction or offset, except that if rent is abated under the Master Lease in
respect of the Subleased Premises, then Rent under this Sublease shall be
proportionately abated. Subtenant shall be subrogated to the rights of
Sublandlord to enforce the obligations of Landlord under the Master Lease
insofar as such obligations relate to the Subleased Premises and such
subrogation is not otherwise prohibited; and if such subrogation is prohibited,
then at Subtenant’s written request Sublandlord will use commercially reasonable
efforts to enforce the obligations of Landlord under the Master Lease as
applicable to the Subleased Premises with reasonable attention to limiting the
duration and effect thereof. Without limiting the generality of the foregoing
sentences, (or Sublandlord’s obligation to take commercially reasonable measures
as directed by Subtenant). Subtenant understands that the supplying of heat,
light, water, air conditioning, electricity and other utilities, janitorial,
cleaning, window washing and elevator services, the provision of any other
services, the construction or replacement of any improvements, and building
maintenance and repair are the obligations of Landlord (except as provided
herein), and that Sublandlord has no control with respect to the same, shall
have no responsibility in connection therewith (except as otherwise expressly
provided in this Sublease), and shall not be liable in any way with respect to
the failure of or interference with any of such services or facilities.
Notwithstanding the foregoing, Sublandlord shall use reasonable efforts to
pursue rent abatement rights under the Master Lease that may pertain to the
Subleased Premises, at Subtenant’s written direction. If, in accordance with
Subtenant’s written request, Sublandlord shall commence any proceeding or take
any other action to enforce the obligations of Landlord insofar as such
obligations relate to the Subleased Premises, or if Subtenant takes any such
action pursuant to this Section 2.2, Subtenant agrees to indemnify, defend (with
legal counsel acceptable to Sublandlord), and hold harmless Sublandlord from and
against any liabilities, costs or expenses (including attorneys’ fees) which
Sublandlord may incur in connection therewith or by reason thereof (excluding
any such amounts directly arising from Sublandlord’s gross negligence or willful
misconduct); provided that in no event shall Sublandlord be obligated to
institute any cause of action or other proceedings with respect to the Master
Lease. In the event of any conflict between the terms of this Section 2.2 and
the terms of Section 2.1 above, the terms of this Section 2.2 shall prevail.
Sublandlord shall pay all rent as and when due under the Master Lease and shall
pay any late charges or interest due under the Master Lease arising out of any
late payments of rent under the Master Lease, provided such late charges or
interest are actually paid by Sublandlord to Landlord. Sublandlord further
represents that (i) the Master Lease is in full force and effect and that
Sublandlord is not in default thereunder and (ii) a true, correct and (except
for the strikeouts as set forth in the redacted version of the Master Lease
attached as Exhibit A) complete copy of the Master Lease is attached as
Exhibit A.
     2.3 Adherence To Master Lease
          Except as otherwise expressly set forth herein, Subtenant hereby
covenants and agrees (a) to perform and observe all of the agreements,
covenants, terms, conditions and provisions of the Master Lease with respect to
the Subleased Premises (and the Building and common areas, to the extent
applicable) to the extent that the same are not modified or amended by this
Sublease, (b) to recognize and to accept all of Sublandlord’s rights and
remedies with respect to the Subleased Premises and the Building as set forth in
the Master Lease and the limitations of Sublandlord’s obligations with respect
thereto as set forth in Section 2.2 above, (c) that it shall not do or suffer or
permit anything to be done which would constitute a default under the Master
Lease with respect to the Subleased Premises (and the Building and common areas,
to

3



--------------------------------------------------------------------------------



 



the extent applicable) (including, without limitation, any act or omission which
with the passage of time or the giving of notice, or both, would constitute a
default under the Master Lease), and (d) that notwithstanding any other
provision of this Sublease to the contrary, any act or omission which would
constitute a default under the Master Lease with respect to the Subleased
Premises (including, without limitation, any act or omission which with the
passage of time or the giving of notice, or both, would constitute a default
under the Master Lease with respect to the Subleased Premises) shall constitute
a default hereunder.
     2.4 HVAC
          If Subtenant desires to utilize HVAC outside of the standard HVAC
hours described in the Master Lease, Subtenant shall notify Landlord directly of
such request in accordance with the terms and provisions of the Master Lease.
Subtenant shall pay for such after-hours HVAC service at the rate that Landlord
charges for such service in accordance with the Master Lease. Sublandlord will
endeavor to establish a direct billing relationship between Landlord and
Subtenant with respect to after-hours HVAC services. If Master Landlord bills
Subtenant directly for such after-hours HVAC, Subtenant shall pay such bill to
Master Landlord in accordance with the terms and provisions of the Master Lease.
As a matter of information, Building HVAC hours are currently 8:00 am through
8:00 pm, Monday — Friday; however, the foregoing hours are not being guaranteed
by Sublandlord.
     2.5 ELECTRICAL
          Electricity shall be provided to the Subleased Premises by way of
direct meter, the cost of which shall be borne by Subtenant. Section 10.2 of the
Master Lease covers the provision of electricity and Subtenant shall pay all of
such charges directly to the Electricity Provider (as defined in the Master
Lease).
3. TERM
     3.1 Initial Term
          The term of this Sublease (the “Term”) shall commence on April 15,
2010 (the “Commencement Date”) upon delivery to Subtenant of the Subleased
Premises no later than such date, vacant, broom-clean, and free of tenancies or
occupancies, in accordance with the requirements of Section 7 and subject to the
requirements of Section 5. Sublandlord and Subtenant shall confirm the
Commencement Date and Base Rent dates under Section 4.3(a) in writing upon
Sublandlord’s delivery of the Subleased Premises in accordance with this
Section 3 (“Commencement Date Notice”). Except as specifically provided in this
Sublease, there are no conditions to Subtenant’s obligation to accept the
Premises in their “AS IS” condition on the Commencement Date. The Term shall
expire as to the entirety of the Subleased Premises at 5:00 p.m. on March 31,
2019, unless sooner terminated under Article 13.
     3.2 Renewal Option
          Upon written notice to Sublandlord delivered on or before March 31,
2018 (but no earlier than January 1, 2018) (“Sublease Extension Notice”),
Subtenant shall have

4



--------------------------------------------------------------------------------



 



the right to extend the Term through the remainder of the Master Lease term. The
foregoing option, however, shall be subordinate to Sublandlord’s right to
recapture the Subleased premises (“Sublandlord’s Recapture”) for its own use or
interest, which use or interest shall include, without limitation, occupancy by
Sublandlord or early termination of the Master Lease with respect to the
Subleased Premises. Within 60 days following receipt of the Sublease Extension
Notice, Sublandlord shall advise Subtenant in writing of its exercise or waiver
of Sublandlord’s Recapture, which Recapture would be effective on April 1, 2019.
Sublandlord’s failure to give such notice shall be deemed Sublandlord’s exercise
of Sublandlord’s Recapture. If Sublandlord’s Recapture is waived, then the rent
for the renewal term shall be determined in accordance with Sections 33.2 (a-c),
33.3 and 33.4 of the Master Lease. In order to exercise the foregoing option,
Subtenant must satisfy the conditions in Section 33.1(b)(i) and (ii) of the
Master Lease.
4. RENT
     4.1 Definitions
          For purposes of this Sublease, the following terms shall have the
meanings set forth below:
          (a) “Additional Rent” shall mean the sums payable pursuant to
Section 4.4 below.
          (b) “Base Rent” shall mean the sums payable pursuant to Section 4.3
below.
          (c) “Rent” shall mean, collectively, Base Rent, Additional Rent and
Other charges.
     4.2 Rent Payments
               Subject to the rent abatement provided in Section 4.6 below,
commencing on the Commencement Date, Base Rent shall be payable to Sublandlord
in advance in equal monthly installments on the first day of each calendar month
during the Term without any offset or deduction whatsoever, unless otherwise
expressly provided in this Sublease. All Rent shall be payable in lawful money
of the United States, by regular bank check of Subtenant or by automatic
deposit, to Sublandlord at the address stated herein or to such other persons or
at such other places as Sublandlord may designate in writing. Base Rent for the
first and last calendar months for which Rent is payable hereunder, if less than
a full month, shall be prorated on the basis of the actual number of days in the
month.
     4.3 Base Rent
          (a) Base Rent for the Subleased Premises shall be as set forth below
(collectively, “Base Rent”):

5



--------------------------------------------------------------------------------



 



                  Months   Base Rent/RSF/YR   Base Rent/Month
 
               
Commencement Date - 1/31/2015
  $ 58     $ 132,858.67  
 
               
2/1/2015 - 3/31/2019
  $ 63     $ 144,312.00  

The specific dates shall be specified in the Commencement Date Notice delivered
under Section 3 hereof.
          (b) For purposes of the calculation of Additional Rent described in
Section 4.4 below and with reference to Article 7 of the Master Lease and the
Third Amendment to the Master Lease, “[Sub]Tenant’s Share of Taxes and
[Sub]Tenant’s Share of Operating Expenses” on the Subleased Premises shall be
2.19% and 2.28% respectively. The foregoing percentages have been calculated by
Landlord comparing the Subleased Premises to the Building as a whole.
     4.4 Additional Rent
          Subtenant shall pay to Sublandlord as Additional Rent its share (as
set forth in Section Section 4.3(b) above) of the amount by which (i) amounts
payable by Sublandlord to Landlord pursuant to Article 7 of the Master Lease in
respect of Taxes and Operating Expenses, exceed (ii) applicable amounts for each
such category payable by Sublandlord to Landlord under Article 7 of the Master
Lease for the calendar year ending December 31, 2010, with such payments to
commence January 1, 2011. Subtenant understands that the term “Taxes” includes
“Payment in Lieu of Taxes” known as “PILOT.” Subtenant shall also pay (x) the
share of BID Taxes applicable to the Subleased Premises and (y) any Theater
Surcharge or Percentage Rent as applicable to the 26th floor under the Master
Lease. Sublandlord shall invoice Subtenant periodically for such Additional
Rent, which invoices will be based upon Landlord’s calculation or estimate of
such charges in the applicable year (EXCEPT AS SET FORTH BELOW), and Subtenant
shall pay such Additional Rent to Sublandlord within 30 days after Subtenant’s
receipt of an invoice therefor. Such Additional Rent, together with any and all
other amounts payable by Subtenant to Sublandlord pursuant to the terms of this
Sublease, shall be hereinafter referred to as the “Additional Rent.” Additional
Rent charges shall also be subject to annual reconciliation as determined by
Landlord under the Master Lease, and Subtenant understands that such
Reconciliation for the final year of the Sublease may not be available until
after the expiration of the Term. Subtenant shall promptly pay to Sublandlord
any underpayment identified by the post-Term Reconciliation and Sublandlord
shall promptly refund to Subtenant any overpayment identified by the post-Term
Reconciliation, even if the applicable Reconciliation occurs after the
expiration of the Term. The foregoing obligation shall survive the termination
of this Sublease. It is the intent of the parties with respect to Additional
Rent, that Sublandlord shall not profit from the pass through, but shall rather
reconcile all pass throughs on an annual basis based on the Reconciliation which
Sublandlord is provided by Landlord under the Master Lease. Upon written request
from Subtenant from time to time, Sublandlord shall provide any applicable
documentation delivered by Landlord to Sublandlord, which evidences such
Additional Rent.

6



--------------------------------------------------------------------------------



 



     4.5 Other Charges
          If, pursuant to any provisions of the Master Lease or this Sublease,
any payments for any other rent under the Master Lease or for services or other
charges allocable in whole or in part to the Subleased Premises shall be payable
because of services ordered by Subtenant, activities undertaken by or on behalf
of Subtenant, Subtenant’s use or occupancy of the Subleased Premises or
Subtenant’s default under the Master Lease or hereunder, then Subtenant shall
promptly pay to Sublandlord or Landlord, as appropriate, all such payments or
other charges within 30 days of Subtenant’s receipt of an invoice therefore. All
such charges described in this Section 4.5 shall be considered “Rent” hereunder
until paid to Landlord or Sublandlord, as the case may be.
     4.6 Rent Abatement
          So long as Subtenant is not in default hereunder following applicable
notice, cure and/or grace periods, Sublandlord shall abate the Base Rent for the
month of June in each of the years 2010, 2011, 2012, 2013 and 2014, equal to an
aggregate five month period.
     4.7 Limited Audit Right
          Subtenant shall have no audit rights with respect to any Additional
Rent or Other Charges assessed in this Sublease, except as necessary to confirm
that Landlord’s annual reconciliation matches what Subtenant actually paid under
this Section 4. Notwithstanding the foregoing, Sublandlord shall cooperate with
Subtenant in pursuing reasonable limited inquiries of Landlord and negotiating
in good faith to resolve any disputed items.
5. CONDITIONS PRECEDENT
          The effectiveness of this Sublease and each party’s obligations
hereunder are subject to the consent of Landlord pursuant to the Master Lease,
and Landlord’s delivery of the Non-Disturbance Agreement provided for in
Section 14.12 of the Master Lease. The provisions of this section are intended
to be an express provision to the contrary within the meaning of Section 223-a
of the New York Real Property Law or any successor legal requirement. Landlord’s
consent to this Sublease is an express condition to Sublandlord’ s obligation to
deliver the Subleased Premises to Subtenant, and Sublandlord agrees to use its
good faith diligent efforts to obtain such consent from Landlord.
6. USE
          The Subleased Premises may be used for the general offices purposes
permitted under the Master Lease.
7. CONDITION OF AND IMPROVEMENTS TO SUBLEASED PREMISES
     7.1 Condition
          Except as provided in this Section 7, Sublandlord shall deliver the
Subleased Premises to Subtenant in an “AS IS/WHERE IS” condition. Subtenant
agrees to accept

7



--------------------------------------------------------------------------------



 



possession of the Subleased Premises in its existing condition, without any
obligation on the part of Sublandlord to make any alterations, decorations,
installations or improvements not specifically described in this Section 7.
Sublandlord represents that it has not used or disposed of any “hazardous
materials” (as such term is defined under federal laws) in the Subleased
Premises except in accordance with applicable law.
     7.2 Subtenant Improvements
          The design and construction of all alterations and improvements in the
Subleased Premises made by Subtenant on or after the Commencement Date shall be
undertaken in compliance with Article 4 of the Master Lease, at Subtenant’s sole
cost and expense. Subtenant shall not make any alterations or improvements to
the Subleased Premises on or after the Commencement Date without the prior
written consent of Landlord and Sublandlord, which consent (subject to the
additional limitations below) shall be given or denied in accordance with the
Master Lease; provided that Subtenant shall have an “Alteration Threshold” of
$50,000 (as such term is defined in Section 4.1 of the Master Lease) where
consent is not required as long as the alterations or improvements are not
“Material Alterations”; and provided further that any alteration or improvement
and the installation thereof by Subtenant shall comply with all applicable laws
and all other applicable terms, conditions and provisions of the Master Lease.
No demising of the Subleased Premises shall be permitted which requires a
separate entrance or which prevents floor wide circulation, nor shall Subtenant
alter or further improve the Subleased Premises in any way that changes the
perimeter office configuration or which relocates or removes any interior walls
unless approved by Sublandlord in Subtenant’s initial improvement plan (“Initial
Improvement Plan”). The Initial Improvement Plan is attached hereto as Exhibit H
and is approved by Sublandlord. Sublandlord understands that Subtenant’s recent
corporate acquisition program has necessitated some adjustments to the interior
and perimeter office configuration, and Sublandlord agrees to review changes or
subsequent additional detail to the Initial Improvement Plan with due regard for
such requirements and not to unreasonably withhold, condition or delay its
consent to such proposed changes or to the final Initial Improvement Plan as a
whole. Subtenant shall indemnify, defend (with legal counsel reasonably
acceptable to Sublandlord), and hold Sublandlord harmless from all liability,
costs and expenses arising from the design and construction of any such
Subtenant alterations and improvements installed on or after the Commencement
Date, including reasonable attorneys’ fees and court costs. If required under
Section 12 below, Subtenant shall remove such alterations and improvements and
restore the Subleased Premises upon the expiration or termination of this
Sublease.
     7.3 Code Work Requirement
          Except for Sublandlord’s Improvements in Section 7.5, if Subtenant’s
construction of alterations or improvements in the Subleased Premises triggers a
requirement for code related upgrades to or improvements of the Subleased
Premises, Sublandlord and Subtenant agree that Subtenant shall be responsible
for the additional cost of such code required upgrade or improvements to the
Subleased Premises.
     7.4 Furniture

8



--------------------------------------------------------------------------------



 



          On the Commencement Date, Sublandlord shall provide Subtenant with the
use of any existing furniture in the Subleased Premises at no additional cost.
Subtenant shall use such furniture in the ordinary course of business. At the
conclusion of the Term, Subtenant shall leave behind all of such furniture in
the Subleased Premises, reasonable wear and tear excepted given the age of the
furniture at that time. Subtenant shall repair and maintain such furniture
during the Term in accordance with reasonable commercial practices. At no time
shall any of the furniture be removed from the Subleased Premises, Sublandlord
and Subtenant shall create an itemized list of such furniture which shall be
appended to this Sublease as Exhibit D.
     7.5 Sublandlord Improvements
          Sublandlord at its cost (not to exceed $100,000) shall contstruct a
reception area in accordance with the plan and specifications attached as
Exhibit E hereto. Subtenant shall be responsible for furnishing, wiring and
otherwise improving the reception area at its cost.
     7.6 Subtenant Allowance
          Sublandlord shall provide Subtenant with an improvement allowance of
$274,880 for reimbursement of Subtenant’s actual construction costs in the
Subleased Premises (the “SIA”) in connection with the Initial Improvement Plan.
The SIA shall also be usable for furniture, equipment or any soft costs to the
extent Subtenant’s aggregate hard construction cost expenditures are less than
the SIA. The SIA shall be paid by Sublandlord within thirty (30) days of receipt
of a request for reimbursement accompanied by reasonable documentary evidence of
the improvements, Subtenant’s previous payment in full of the costs, lien free
completion, lien releases (if applicable) and any other materials reasonably
required by Sublandlord. In no event shall the SIA be payable (i) if there is a
then existing default (until such default is cured to the reasonable
satisfaction of Sublandlord within the applicable notice, cure, and/or grace
periods) or (ii) prior to the later of Subtenant’s occupancy of the Subleased
Premises or the completion of Subtenant’s improvements, if any. If Sublandlord
fails to pay the SIA to Subtenant in accordance with this Section 7.6, Subtenant
may offset the deficiency against its Base Rent payment.

9



--------------------------------------------------------------------------------



 



8. INSURANCE
     8.1 Subtenant’s Insurance
          During the Term, Subtenant shall maintain comprehensive general
liability insurance, physical damage insurance, comprehensive automobile
insurance, builders all risk insurance, and all other insurance Landlord and
Sublandlord may reasonably require, all in accordance with the terms, conditions
and provisions of the Master Lease. Said initial requirements are set forth in
Exhibit F. Subtenant shall name Sublandlord (and such other entities as are
required by Landlord) as an additional insured on each such insurance policy and
shall provide Sublandlord with certificates of insurance certifying said
coverage prior to taking possession of the Subleased Premises.
     8.2 Waiver of Claims; Waiver of Subrogation
          Whether the loss or damage is due to the negligence of either
Sublandlord or Subtenant, their agents or employees, or any other cause,
Sublandlord and Subtenant do each hereby release and relieve the other, their
agents, and their employees from responsibility for, and waive their entire
claim of recovery for, any loss or damage to the real or personal property of
either located anywhere in the Building, to the extent that such loss or damage
arises out of or is incident to the occurrence of any of the perils which are
part of the required insurance coverage under the Master Lease in effect at such
time under a then existing insurance policy. Each party shall use best efforts
to cause its insurance carriers to consent to the foregoing waiver of rights of
subrogation against the other party. Notwithstanding the foregoing, no such
release shall be effective unless the aforesaid insurance policy or policies
shall expressly permit such a release or contain a waiver of the carrier’s right
to be subrogated. In the event that any insurance carrier denies its consent to
the foregoing waiver of rights of subrogation, the affected party shall promptly
advise the other party hereto.
9. DAMAGE OR DESTRUCTION
          In the case of damage to or destruction of the Subleased Premises or
other portions of the Building, the provisions of the Master Lease shall
control, so that if the Master Lease is terminated as to the Subleased Premises,
this Sublease shall also concurrently terminate, and if rent is abated under the
Master Lease as to the Subleased Premises, it shall be similarly abated as to
the same area for the same period of time under this Sublease, and Subtenant
shall discharge all liabilities or obligations of Sublandlord under the Master
Lease as to the Subleased Premises.
10. SECURITY DEPOSIT
     10.1 Initial Security Deposit
          Concurrently with Subtenant’s execution of this Sublease, Subtenant
shall deposit with Sublandlord a letter of credit in the amount of $1,062,869.33
(the “Security Deposit”). The letter of credit shall be in form and substance
acceptable to Sublandlord in its reasonable discretion. If such letter of credit
is issued for less than the entire Term, it shall be for a term of no less than
one year and shall be renewed at least 60 days prior to its expiration. In the
final

10



--------------------------------------------------------------------------------



 



year of the Term, such letter of credit shall be renewed for a period through
two months beyond the Lease Termination Date. The Security Deposit shall secure
the full and complete performance of each provision of this Sublease to be
performed by Subtenant, including, but not limited to, the payment of Rent and
all other sums required to be paid by Subtenant under this Sublease. Except as
required in this Section, Sublandlord shall not be required to pay interest on
the Security Deposit or to keep the Security Deposit separate from Sublandlord’s
own funds. If Subtenant fails to perform any or all of Subtenant’s covenants and
obligations and has not cured such non-performance within all applicable notice,
cure and or grace periods under this Sublease, Sublandlord may, but without
obligation to do so, draw on any letter of credit to the extent required for the
payment of such non-performance only, and otherwise retain or apply all or any
portion of the Security Deposit toward the fulfillment of Subtenant’s
unperformed covenants and/or obligations. If Sublandlord does so retain or apply
any portion of the Security Deposit, Subtenant shall immediately pay Sublandlord
cash sufficient to restore the Security Deposit to the amount prior to such
application. Upon the expiration or sooner termination of this Sublease, after
Subtenant vacates and surrenders the Subleased Premises in accordance with the
terms hereof, except to the extent that Subtenant is in default (and then only
to the extent of such default), Sublandlord shall return to Subtenant any
balance of the Security Deposit not applied or retained by Sublandlord and any
letter of credit, and if Subtenant remains in default, then Sublandlord may draw
on any letter of credit and otherwise subtract the amount necessary to cure the
default, if any, and return the balance (and the letter of credit, if
applicable) to Subtenant. If the Security Deposit at any time is cash, it shall
be maintained in an interest bearing account and Subtenant shall be entitled to
all interest earned thereon less the deduction for administrative expenses
permitted pursuant to Section 7-103 of the General Obligations Law. In the event
of an assignment by Sublandlord of its interest in the Master Lease, Sublandlord
shall have the right to transfer the Security Deposit to the assignee, and
Sublandlord shall thereupon be released for the return of the Security Deposit.
     10.2 Reduction
          As long as Subtenant is not in default hereunder, the Security Deposit
shall be reduced in accordance with the following schedule:

                     
Commencement Date
  -   September 30, 2012   =   $ 1,062,869.33  
 
                   
October 1, 2012
  -   September 30, 2014   =   $ 797,152.00  
 
                   
October 1, 2014
  -   March 31, 2019   =   $ 531,434.69  

Sublandlord, however, must specifically confirm in writing that the scheduled
reduction is valid prior to the actual reduction (i.e., that there is no default
or conditions existing which could lead to a default).
11. ASSIGNMENT AND SUBLETTING
     11.1 Restrictions
          Except in strict accordance with the Assignment and Subletting terms
of the Master Lease or the Consent, Subtenant shall not assign, mortgage,
pledge, hypothecate,

11



--------------------------------------------------------------------------------



 



encumber, or permit any lien to attach to, or otherwise transfer, this Sublease
or any interest hereunder, permit any assignment or other such foregoing
transfer of this Sublease or any interest hereunder by operation of law, sublet
the Subleased Premises or any part thereof, or permit the use of the Subleased
Premises by any persons other than Subtenant, its employees and invitees. Any
such assignment or sublease shall be subject to the consent of Landlord and
Sublandlord under the standards established in the Master Lease. No partial
floor subleases shall be permitted and Subtenant understands and agrees that
only one full floor sublease to an assignee or subtenant shall be permitted.
          Subtenant is specifically referred to a restriction in Section 14.1 of
the Master Lease as follows: “In no event shall any permitted subtenant assign
or encumber its sublease or further sublet all or any portion of its sublet
space, or otherwise suffer or permit the sublet space or any part thereof to be
used or occupied by others; provided, however, any immediate direct permitted
subtenant of Tenant subleasing at least one (1) full floor of the Premises
(excluding the Lower Floor Space) (an “Authorized Subtenant”) may sublease all
of its sublet space to an undertenant in accordance with, and subject to, the
provisions of this Article 14, including, without limitation, Landlord’s rights
of recapture and underlet in Section 14.3(b)(2) and (3) with respect to the
further subletting, except, for the purposes of calculating Landlord’s share of
net profits under Section 14.7, Landlord’s share shall be equal to fifty percent
(50%) of rents, additional charges or other consideration payable to or for the
benefit of the Authorized Subtenant under or by reason of the further sublease
which is in excess of the rents payable by such Authorized Subtenant to Tenant
during the term of the further sublease and shall otherwise be calculated in
accordance with the provisions of Section 14.7. Any assignment, sublease,
mortgage, pledge, encumbrance, underlet, license or transfer in contravention of
the provisions of this Article 14 shall be void and shall constitute a default
hereunder.”
     11.2 Permitted Transfers
          Following reasonable advance written notice and documentation
delivered to Sublandlord, or if by the terms of the transaction or requirement
of applicable law, the applicable instrument of assignment or sub-sublease is
not permitted to be disclosed in advance, within ten (10) days after the
effective date, the transfers permitted by Sections 7(b), (c), and (d) of the
Consent to Sublease, shall not require Sublandlord’s consent, and such transfers
shall not be subject to Sublandlord’s recapture or profit sharing rights,
provided that (i) Subtenant obtains any required consents from Landlord,
(ii) there is no impairment to the Security Deposit, and (iii) such assignee or
subtenant is financially capable of meeting the remaining Sublease obligations.
Sections 14.9(a) (“New Entity Transactions”) and 14.9(b) (“Space Occupants”) are
expressly not applicable to this Sublease.
     11.3 Profits
          After payment to the Landlord of its share of net profits referred to
in Section 11.1 above, any remaining net profits shall be shared equally between
Sublandlord and Subtenant, with the method of calculation as set forth in
Article 14 of the Master Lease. Sublandlord’s calculation shall be derived from
Landlord’s calculation, the details of which shall be provided to Subtenant.

12



--------------------------------------------------------------------------------



 



12. NO HOLDOVERS; SURRENDER OF SUBLEASED PREMISES
     12.1 Holdover
               Upon expiration of the term of this Sublease, whether by lapse of
time or otherwise, Subtenant shall promptly and peacefully surrender the
Subleased Premises to Sublandlord in the condition required under the Master
Lease. Subtenant agrees that time shall be of the essence with respect to
Subtenant’s obligation to surrender possession of the Subleased Premises to
Sublandlord upon the termination of the Term, and further agrees that in the
event Subtenant does not promptly surrender possession of the Subleased Premises
to Sublandlord upon such termination, Sublandlord, in addition to any other
rights and remedies Sublandlord may have against Subtenant for such holding
over, the Base Rent shall increased to 150% of the Base Rent specified for the
final month in Section 4.3. Sublandlord shall be entitled to bring summary
proceedings against Subtenant, and Subtenant agrees to reimburse Sublandlord for
all Sublandlord’s damages sustained by reason of such holding over.
     12.2 Restoration
The Subleased Premises shall be surrendered by Subtenant upon the expiration or
earlier termination of the Term in the condition required by the Master Lease
and Section 7.2 hereof; provided that Subtenant shall not be responsible for any
such removal or restoration with respect to physical improvements in existence
prior to the Commencement Date. In addition, Sublandlord shall not require the
removal or restoration of anything in the Initial Improvement Plan (or any
subsequent changes or modifications thereto) unless such removal or restoration
is required by Landlord pursuant to the specific terms of the Master Lease
(unless Landlord has waived any such removal or restoration rights in connection
with its prior approval of such Initial Improvement Plan, or any subsequent
changes of modifications thereto), or is specifically noted in connection with
Sublandlord’s approval of the Initial Improvement Plan (or any subsequent
changes or modifications thereto).
13. DEFAULT
     13.1 Events of Default
          The occurrence of any of the following shall constitute a default
under this Sublease by Subtenant:
          (i) Any failure by Subtenant to pay any Rent or any other charge
required to be paid pursuant to this Sublease, or any part thereof, within five
(5) business days of receipt of written notice that the same is overdue; or
          (ii) Any holdover under Article 12; or
          (iii) Any failure by Subtenant to observe or perform any other
provision, covenant or condition of this Sublease or the Master Lease to be
observed or performed by Subtenant with such notice and cure periods as are
provided for in the

13



--------------------------------------------------------------------------------



 



Master Lease; or if the failure relates to a terra unique to this Sublease, then
where such failure continues for thirty (30) calendar days after written notice
thereof from either Sublandlord or Landlord to Subtenant;
          (iv) Any act or omission of Subtenant which constitutes a default
under the Master Lease subject to the notice and cure periods provided
thereunder.
     13.2 Remedies Upon Default
          Upon the occurrence of any default by Subtenant, Sublandlord shall
have the remedies available to Sublandlord under this Sublease, in the Master
Lease, or at law or in equity.
     13.3 [intentionally deleted]
     13.4 Waiver of Default
          No waiver by Sublandlord or Subtenant of any violation or breach of
any of the terms, provisions and covenants herein contained shall be deemed or
construed to constitute a waiver of any other or later violation or breach of
the same or any other of the terms, provisions, and covenants herein contained.
Forbearance by Sublandlord in enforcement of one or more of the remedies herein
provided upon a default shall not be deemed or construed to constitute a waiver
of such default. The acceptance of any Rent hereunder by Sublandlord following
the occurrence of any default, whether or not known to Sublandlord, shall not be
deemed a waiver of any such default, except only a default in the payment of the
Rent so accepted.
14. INDEMNITY; LIMITATION OF DAMAGES
     14.1 Subtenant’s Indemnity
          Subtenant shall indemnify, defend (with legal counsel reasonably
acceptable to Sublandlord), and hold harmless Sublandlord from and against all
losses, costs, damages, expenses and liabilities, including, without limitation,
reasonable attorneys’ fees and disbursements, which Sublandlord may incur or pay
out (including, without limitation, to Landlord) by reason of (i) any accidents,
damages or injuries to persons or property occurring by reason of or directly
related to Subtenant’s (or Subtenant’s officers’, partners’, employees’,
agents’, and/or invitees’) use or occupancy of the Subleased Premises, and
occurring in, on or about the Subleased Premises or the Building (unless the
same shall have been caused by Sublandlord’s negligence or wrongful act),
(ii) any breach or default hereunder or under the Master Lease on Subtenant’s
part, (iii) any improvement or remodeling work done by Subtenant after the date
hereof in or to the Subleased Premises, or (iv) any act, omission or negligence
on the part of Subtenant and/or its officers, partners, employees, agents,
and/or invitees, or any person claiming through or under Subtenant in the use or
operation of the Subleased Premises.

14



--------------------------------------------------------------------------------



 



     14.2 Sublandlord’s Indemnity
          Sublandlord shall indemnify, defend (with legal counsel selected by
Subtenant), and hold harmless Subtenant from and against all losses, costs,
damages, expenses and liabilities, including, without limitation, reasonable
attorneys’ fees and disbursements, which Subtenant may incur or pay out
(including, without limitation, to Landlord) by reason of (i) any breach or
default hereunder or under the Master Lease on Sublandlord’s part or (ii) any
act, omission or negligence on the part of Sublandlord and/or its officers,
partners, employees, agents, and/or invitees, or any person claiming through or
under Sublandlord in the use or operation of the Subleased Permises.
     14.3 No Consequential or Punitive Damages; Survival
          Neither Sublandlord nor Subtenant shall be liable for any
consequential or punitive damages suffered by the other party hereto outside of
the framework of the Master Lease. The provisions of this Section 14 shall
survive the expiration or any earlier termination of this Sublease.
     14.4 Waiver of Subrogation
          The indemnities under Sections 14.1 and 14.2 are expressly limited by
the terms of the Mutual Waiver of Subrogation set forth in Article 11.6 of the
Master Lease.
15. MODIFICATION OF MASTER LEASE
          Sublandlord shall have the right to modify the Master Lease in any
manner without notice to or consent from Subtenant; provided that
notwithstanding the foregoing, as long as Subtenant is not in default under this
Sublease, Sublandlord shall not modify the Master Lease in any manner that would
change Sublandlord’s obligations or Subtenant’s rights in this Sublease,
including without limitation Subtenant’s right to occupy the Subleased Premises
in accordance with the terms of this Sublease, monthly Base Rent, Additional
Rent, the term of this Sublease, or any other term material to Subtenant’s
ongoing operations at the Premises.
16. NOTICES UNDER MASTER LEASE
     Subtenant and Sublandlord each agree to forward to the other, promptly upon
receipt thereof, copies of all notices received by the other, with respect to
the Subleased Premises from Landlord or from any governmental agency. Each party
further agrees to forward to the other, for informational purposes only,
promptly upon delivery thereof, copies of all notices such party provides to
Landlord with respect to the Subleased Premises.

15



--------------------------------------------------------------------------------



 



17. PERFORMANCE BY SUBLANDLORD FOR SUBTENANT
          If Subtenant shall default, beyond the lapse of applicable notice and
grace periods, in performance of any of its obligations hereunder or under the
Master Lease, Sublandlord at its option may perform such obligations and, if
necessary, enter the Subleased Premises for such purpose. Subtenant shall pay to
Sublandlord, within twenty (20) days of demand, the amount of all costs and
expenses reasonably incurred by Sublandlord in the performance of any such
obligations. Any action taken by Sublandlord pursuant to this Section 17 shall
not constitute a waiver of any of Sublandlord’s other rights and remedies
hereunder.
18. ATTORNMENT
          Subject to the terms and conditions of any Nondisturbance Agreement
with Landlord which may be obtained for Subtenant’s benefit as permitted under
the Master Lease, if (a) the Master Lease should be terminated prior to the
expiration date of this Sublease or (b) Landlord should succeed to Sublandlord’s
estate in the Subleased Premises, then, at Landlord’s election, or, at the joint
election of Sublandlord and Landlord, Subtenant shall attorn to and recognize
Landlord as Sublandlord under this Sublease and Subtenant shall promptly execute
and deliver any instrument to Landlord which Landlord may require to reasonably
evidence such attornment, whereupon Sublandlord shall be released from any and
all obligations and liability thereafter arising provided that Landlord assumes
all such obligations.
19. COMPLIANCE WITH LAW
          Subtenant shall not do anything or suffer anything to be done in or
about the Subleased Premises which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated.
20. LATE CHARGES
          In addition to and not in limitation of any other remedies for
non-payment of Rent, any payment of Rent not received within ten (10) business
days after the date it is due (for example, with respect to Base Rent, the due
date is the first of the month without the requirement of further notice) shall
automatically be subject to a late charge equal to five percent (5%) of the
amount owing plus reasonable attorney’s fees incurred by Sublandlord by reason
of Subtenant’s failure to pay Rent when due hereunder. Such late charge is a
service charge intended to compensate Sublandlord for the additional
administrative and other costs and expenses it incurs by reason of such late
payment. Subtenant hereby agrees that such late charge represents a fair and
reasonable estimate of the costs that Sublandlord will incur by reason of the
late payment of Rent by Subtenant. In addition to such late charge, any Rent
owing hereunder which is not paid within thirty (30) days after the date it is
due (including any grace periods hereunder or under the Master Lease) shall bear
interest from the due date until paid at a rate equal to the lesser of ten
percent (10%) per annum and the highest rate permitted by applicable law.
Sublandlord shall not assess any charges under this Section 20 with respect to
the first late payment in any given calendar year; provided that if Subtenant
thereafter still fails to pay either (i) such first amount within ten (10) days
after subsequent written notice from Sublandlord thereof or (ii) any

16



--------------------------------------------------------------------------------



 



subsequent amounts owed as required under this Sublease, then in either event,
the charges may be assessed.
21. BROKERS
          Sublandlord and Subtenant each represents and warrants to the other
that no broker or finder has been consulted or engaged with regard to this
Sublease or the subleasing by Sublandlord of the Subleased Premises except for
PBS Realty Advisors LLC and Jones Lang LaSalle Americas, Inc., (collectively,
the “Brokers”) and that no commissions shall be due and owing as a result of
this Sublease except for commissions payable to the Brokers. Sublandlord shall
pay all commissions owing to the Brokers in respect of this Sublease pursuant to
a separate agreement. Sublandlord agrees to indemnify, defend and save Subtenant
harmless from and against any and all claims, fees or commissions from anyone
else with whom it has dealt in connection with the Subleased Premises or this
Sublease, including the Brokers. Subtenant agrees to indemnify, defend and
Sublandlord harmless from and against any and all claims, fees or commissions
from anyone with whom it has dealt in connection with the Subleased Premises or
this Sublease other than the Brokers.
22. BUILDING DIRECTORY; SIGNAGE
          Subtenant shall be obligated for all costs, if any, associated with
directory signage in the lobby of the Building and shall work directly with
Building management to pursue such signage as permitted in the Master Lease.
23. NOTICES
          Any notice, approval, consent or election made pursuant to this
Sublease or the Master Lease shall be in writing and shall be deemed duly
delivered upon receipt if delivered personally or if mailed by registered or
certified mail, return receipt requested, or by a reputable nationally
recognized overnight carrier, addressed:

     
If to Sublandlord:
  O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, New York 10036
Attention: Office Administrator
 
   
with a copy to:
  O’Melveny & Myers LLP
400 South Hope Street
Suite 1800
Los Angeles, California 90071
Attention: David W. Cartwright

17



--------------------------------------------------------------------------------



 



     
If to Subtenant:
  Resources Connection Inc.
17101 Armstrong Avenue
Irvine, California 92614
Attention: Director of Real Estate Operations
 
   
with a copy to:
  Resources Connection Inc.
17101 Armstrong Avenue
Irvine, California 92614
Attention: General Counsel
 
   
with a further copy to:
  Anne D. Monson, Esq.
7 Shaker Mill Road
Randolph, New York 07869

          Either party may, by notice as aforesaid, direct that future notices
be sent to a different address.
24. ENTIRE AGREEMENT
          All prior understandings and agreements between the parties with
respect to the subject matter hereof are merged within this Sublease and the
Master Lease. The covenants and agreements herein contained shall bind and inure
to the benefit of Sublandlord, Subtenant, and their respective successors and
permitted assigns.
25. TIME OF ESSENCE
          Time is of the essence of this Sublease and each of its provisions.
26. AMENDMENT
          This Sublease may not be changed or amended orally or in any manner
other than by written agreement signed by the parties.
27. ATTORNEYS’ FEES
          If either party commences any action to enforce any provision of this
Sublease or protect its interest in or to the Subleased Premises, the prevailing
party shall be entitled to costs and expenses, including reasonable attorneys’
fees, incurred in such proceeding and on any appeals therefrom.
28. PARTIAL INVALIDITY
          If any provision of this Sublease or the application thereof to any
person or circumstance shall to any extent be invalid, the remainder of this
Sublease or the application of such provision to persons or circumstances other
than those as to which it is held invalid shall

18



--------------------------------------------------------------------------------



 



not be affected thereby and each provision of this Sublease shall be valid and
enforced to the fullest extent permitted by law.
29. CHOICE OF LAW
          This Sublease shall be governed by and construed in accordance with
the laws of the State of New York.
30. INTERPRETATION
          The table of contents, captions, headings and titles, if any, in this
Sublease are solely for convenience of reference and shall not affect its
interpretation. This Sublease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Sublease or any part thereof to be drafted. All terms and words used in this
Sublease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. The word “person” as used in this Sublease shall mean a natural person
or persons, a partnership, a corporation or any other form of business or legal
association or entity.
31. COUNTERPARTS
          This Sublease may be executed in separate counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument. This Sublease shall be fully executed when each party whose
signature is required has signed and delivered to each of the parties at least
one counterpart, even though no single counterpart contains the signatures of
all parties hereto.
32. AUTHORITY
          Subtenant and Sublandlord each represents and warrants to the other
that it has all requisite power and authority (whether corporate, partnership or
otherwise) to enter into this Sublease.
33. EFFECTIVENESS
          This Sublease shall be effective only when executed and delivered by
Sublandlord and Subtenant and the conditions precedent set forth in Section 5
above have been satisfied or waived as provided therein.
34. EXPANSION SPACE
          Anytime Sublandlord intends to sublease all or a portion of its 27th
floor premises (“Offer Premises”), Sublandlord shall give Subtenant written
notice of such interest at least fifteen (15) days prior to any formal or
informal listing with outside brokers. The notice shall take the form of
Exhibit G hereto (“Offer Premises Notice”) including the proposed term and rent
on which Sublandlord intends to market the space. If Subtenant desires to add
such Offer Premises to this Sublease, Subtenant shall accept such notice within
fifteen (15) days thereafter by marking and returning the Offer Premises Notice
to Sublandlord. Subtenant’s failure to

19



--------------------------------------------------------------------------------



 



exercise the rights in the manner prescribed herein shall be deemed Subtenant’s
waiver and decision to decline the exercise. Subtenant must accept all or none
of the proffered Offer Premises on the terms set forth therein or designate such
economic and other material terms on which it would accept the Offer Premises.
Subtenant understands that the 27th floor is currently being marketed by
Sublandlord and thus Subtenant’s expansion rights under this Section 34 shall
only arise following the first generation of third party subleases that may be
signed for such floor. If the Offer Space terms are accepted, and any rights of
Landlord with respect to the Offer Space are waived, then Subtenant and
Sublandlord shall promptly execute an Amendment to this Sublease.
[signatures on the following page]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be
executed as of the day and year first above written.

                          SUBLANDLORD:   SUBTENANT:    
 
                        O’MELVENY & MYERS LLP,
a California limited liability partnership   RESOURCES CONNECTION INC.
a Delaware limited liability company
dba Resources Global Professionals    
 
                       
By:
  /s/ David W. Cartwright
 
  By:   /s/ Nathan W. Franke
 
   

  Name:   David W. Cartwright       Name:   Nathan W. Franke    

  Its:    Real Estate Counsel     Its:   CFO     

21



--------------------------------------------------------------------------------



 



EXHIBIT A
MASTER LEASE

1.   Lease dated as of January 28, 2003   2.   First Amendment dated as of
February 11, 2003   3.   Second Amendment dated as of April 30, 2003   4.  
Third Amendment dated as of December 15, 2003   5.   Fourth Amendment dated as
of February 25, 2005   6.   Fifth Amendment dated as of February 8, 2006   7.  
Sixth Amendment dated as of September 29, 2006

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Subleased Premises

B-l



--------------------------------------------------------------------------------



 



Existing 12/09
(MAP) [a56654a5665402.gif]





--------------------------------------------------------------------------------



 



EXHIBIT C
Consent
CONSENT AGREEMENT
(SUBLEASE)

C-l